In a negligence action to recover damages for personal injury, medical expenses and loss of services, resulting from the infant plaintiff’s fall from a fence in a public playground which he attempted to climb, the plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered December 7, 1961 after a jury trial, which dismissed the complaint at the end of plaintiffs’ case. Judgment reversed on the law, and a new trial granted, with costs to plaintiffs to abide the event. In our opinion, plaintiffs made out a prima facie case. It was error therefore to dismiss the complaint as a matter of law. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.